Thompson, J., dissents and votes to affirm the judgment with the following memorandum:
The arbitrator’s decision was “‘completely irrational’” (see Rochester City School Dist. v Rochester Teachers Assn., 41 NY2d 578, 582). The nonstriking teachers, who reported for work during the strike and also taught all classes necessary to assure that their students satisfied academic requirements, including those classes necessarily missed during the strike, are now to be paid only 75% of their salary for the period of the job action in which they did not participate. This result has been reached despite the fact that the nonstriking teachers were paid during the period of the strike, and the 75% payment provision of the addendum to the collective bargaining agreement by its very terms, was applicable “[t]o compensate for loss of services * * * for the period of the job action” and was thus clearly applicable solely to the strikers. Even the great deference afforded "an arbitrator’s decision has limits.